UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-4440


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REX DEAN PENLAND,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cr-00025-NCT-1)


Submitted:   February 23, 2012              Decided:   February 28, 2012


Before KING and     SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, Graham T.
Green, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rex     Dean       Penland      appeals       the       120-month         sentence

imposed by the district court upon his plea of guilty to one

count    of   possession          of    a    firearm       by    a    convicted      felon   in

violation     of     18       U.S.C.    §§ 922(g)(1),           924(a)(2)     (2006).        We

affirm.

              Penland claims his above-Guidelines sentence is both

procedurally and substantively unreasonableness.                                  We review a

sentence      under       a    deferential         abuse    of       discretion     standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                               The first step

in    this     review          requires      us      to     inspect         for    procedural

reasonableness by ensuring that the district court committed no

significant     procedural         errors,         such    as    improperly        calculating

the     Guidelines        range,        failing      to    consider         the    18    U.S.C.

§ 3553(a) (2006) factors, or failing to adequately explain the

sentence.      United States v. Boulware, 604 F.3d 832, 837-38 (4th

Cir. 2010).         We then consider the substantive reasonableness of

the sentence imposed, taking into account the totality of the

circumstances.            Gall,        552   U.S.    at     51.        No   presumption      of

unreasonableness attaches to a sentence outside of a properly-

calculated Guidelines range.                 Id.

              Penland contends that the district court inadequately

explained its reasons for imposing the sentence.                             We do not find

that to be the case.              The district court set forth a cogent and

                                               2
lengthy     explanation       laying     out         its    rationale       for    Penland’s

sentence.        Its reasoning clearly appears on the record:                              the

court found that no sentence would deter Penland from committing

future crimes upon release and therefore the statutory maximum

sentence was necessary to protect the public.                            We therefore deny

Penland’s procedural challenge.

             Penland’s        substantive            challenge          claims    that     the

district court erred in its assessment of Penland and the threat

that   he    poses     to    society.            From      our    appellate       perch,    we

recognize     that     deference        is       due       to    the    district     court’s

sentence, even if we would have arrived at a somewhat different

balancing of the § 3553(a) factors in the first instance.                                  See

United States v. Jeffery, 631 F.3d 669, 679 (4th Cir.), cert.

denied, 132 S. Ct. 187 (2011).                         Although Penland’s statutory

maximum     sentence      represents        a       significant        variance    from    the

Guidelines       range,     the     record      supports         the    necessity    of    the

variance    in    this      case.      To       find    otherwise        would    imbue    the

Guidelines with more than an advisory weight.

             Accordingly, we affirm the district court’s judgment.

We   dispense     with      oral    argument         because      the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                                    AFFIRMED

                                                3